 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Sadek & Coope Law Office
 1315 Walnut Street, Suite 502
 Philadelphia, PA 19107
 215-545-0008
   Attorney for Debtor




 In re:                                                                                 Case No.:             19-17462


                                                                                        Chapter:              13
             Mercedes Torres-Rohwer
                                                                                        Adv. No.:

                                                                                        Hearing Date:

                                                                                        Judge:                Michael B. Kaplan



                                                               CERTIFICATION OF SERVICE

1. I,      Brad J. Sadek, Esq.                      :
                represent          Merdeces Torres-Rohwer            in this matter.
                am the secretary/paralegal for                       , who represents       in the this matter.
                am the             in the this case and am representing myself.

2.          On October 23, 2020 , I sent a copy of the following pleadings and/or documents to the parties listed in
            the chart below:
                   Motion to Sell Real Property, Notice of Motion

3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:         October 23, 2020                                                            /s/ Brad J. Sadek, Esq.
                                                                                           Signature


                                                                              1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
      Name and Address of Party Served                                Relationship of             Mode of Service
                                                                     Party to the Case
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Discover Bank
 Discover Products Inc
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 3025                                                                             Other
 New Albany, OH 43054-3025                                                               (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Mariner Finance-hami
                                                                                         Notice of Electronic Filing (NEF)
 8211 Town Center Dr.                                                                    Other
 Nottingham, MD 21236                                                                    (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 OneMain
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 3251                                                                             Other
 Evansville, IN 47731                                                                    (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Capital One Bank (USA), N.A.
                                                                                         Notice of Electronic Filing (NEF)
 4515 N Santa Fe Ave                                                                     Other
 Oklahoma City, OK 73118                                                                 (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Jefferson Capital Systems LLC
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 7999                                                                             Other
 Saint Cloud Mn 56302-9617                                                               (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 JPMorgan Chase Bank, N.A.
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 29505 AZ-5757                                                                    Other
 Phoenix, AZ 85038                                                                       (as authorized by the court *)
 Quantum3 Group LLC as agent for                                                         Hand-delivered
 GPCC I LLC
 PO Box 788                                                                              Regular mail
                                                                        2                                                  rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
 Kirkland, WA 98083-0788                                                 Certified mail/RR
                                                                         E-mail
                                                                         Notice of Electronic Filing (NEF)
                                                                         Other
                                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Capital One, N.A.
 c/o Becket and Lee LLP
                                                                         Notice of Electronic Filing (NEF)
 PO Box 3001                                                             Other
 Malvern PA 19355-0701                                                   (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Quantum3 Group LLC as agent for
 Comenity Bank
                                                                         Notice of Electronic Filing (NEF)
 PO Box 788                                                              Other
 Kirkland, WA 98083-0788                                                 (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Select Portfolio Servicing, Inc.
                                                                         Notice of Electronic Filing (NEF)
 PO Box 65250                                                            Other
 Salt Lake City, UT 84165                                                (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 LVNV Funding, LLC
 Resurgent Capital Services
                                                                         Notice of Electronic Filing (NEF)
 PO Box 10587                                                            Other
 Greenville, SC 29603-0587                                               (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Portfolio Recovery Associates, LLC
 c/o Pc Richard
                                                                         Notice of Electronic Filing (NEF)
 POB 41067                                                               Other
 Norfolk VA 23541                                                        (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Portfolio Recovery Associates, LLC
 c/o Amazon.com Store Card
                                                                         Notice of Electronic Filing (NEF)
 POB 41067                                                               Other
 Norfolk VA 23541                                                        (as authorized by the court *)
                                                                     3                                    rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Harold N. Kaplan
 RAS Citron, LLC
                                                                         Notice of Electronic Filing (NEF)
 133 Gaither Dr.                                                         Other
 MT Laurel, NJ 08054                                                     (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Synchrony Bank
 c/o PRA Receivables Management, LLC
                                                                         Notice of Electronic Filing (NEF)
 PO Box 41021                                                            Other
 Norfolk, VA 23541                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Albert Russo
 Chapter 13 Trustee
                                                                         Notice of Electronic Filing (NEF)
 CN 4853                                                                 Other
 Trenton, NJ 08650                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Mercedes Torres-Rohwer
                                                                         Notice of Electronic Filing (NEF)
 123 Wahwahtaysee Trail                                                  Other
 Medford Lakes, NJ 08055                                                 (as authorized by the court *)

      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.




                                                                     4                                      rev. 8/1/15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                   Best Case Bankruptcy
